DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  04/09/2021 has been entered.
3.	Claims 1, 4, 7, 13, 19, 24, 35, 36, 46, 171-180 are pending.  Claims 1, 4, 7, 13, 19, 24, 35, 36, 46, 171-180 are under examination on the merits. Claims 2-3, 5-6, 8-12, 14-18, 20-23, 25-34, 37-45, 47-170 are previously cancelled. 
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant's arguments filed 04/09/2021 have been fully considered but they are not persuasive, thus claims 1, 4, 7, 13, 19, 24, 35, 36, 46, 171-180  stand rejected as set forth in Office action dated 02/24/2020 and further discussed in the Response to Arguments below.  

Information Disclosure Statement
6.	The information disclosure statement submitted on 04/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


8.	Claims 1, 4, 7, 35-36, 46, 171-180 are rejected under 35 U.S.C. 103 as being unpatentable over Resilux et al. (WO 2009/079724 A2; hereinafter “Resilux”) in view of Richard Dalton Peters (US Pub. No. 2011/0045222 A1; hereinafter “Peters”) or Edwin Boudreaux Jr. (US Pat. No.5,208,277;  hereinafter “Boudreaux”) or Michael Friedman (US Pat. No.5,534,593;  hereinafter “Friedman”)  

	Regarding claims 1,171,174-177,179-180: Resilux teaches a polymer blend composition (Page 3, lines 16-21) comprising (or consisting of as in claim 174) polyethylene terephthalate (PET) and (a) a first polymer comprising a backbone consisting of carbon and hydrogen such as polypropylene (PP)(Page 4, line 15; Page 15, lines 10-14, Table, Example 4, 90% Standard PET + 10% PP), wherein the composition does not contain polystyrene (Page 15, lines 10-14, Table, Example 4, 90% Standard PET + 10% PP), and further comprising a colorant (Page 17, lines 33-36), wherein the colorant comprises titanium dioxide (Page 9, lines 8-10; Page 26, lines 28-29), wherein the colorant is present in an amount of from about 1 wt% to about 3 wt% based on the weight of the composition (Page 22, lines 4-9, 2% white in the outer layer 1 and 2% black in the intermediate layer 2), wherein the transmittance is less than about 0.5% at a wavelength of from about 380 nm to about 740 nm (i.e., 0.1% at 550 nm, Page 26, lines 6-10). Resilux does not expressly teach polymethyl pentene, and the transmittance is less than about 0.5 % at a wavelength of from about 500 nm to about 600 nm
	However, Peters teaches polymer blends comprising polyethylene terephthalate (PET) (Page 4, [0057]), and the olefinic oxygen-scavenging polymers such as diols of polypropylene, poly(4-methyl-1-pentene)(Page 6, [0077]) in the range of, for example, about 0.5 wt % to about 12 wt %, or 2 wt % to 8 wt %, or 2 wt % to 6 wt %, based on weight of the copolycondensate 
	Boudreaux teaches a composition comprising a blend of (a) at least one polymer of branched higher ɑ-olefin such as polymethyl pentene, (b) at least one polyester such as polyethylene terephthalate (PET)  and (c) glass fiber (Cols, 9-10, Table III, Col. 12, Claim 1) in in different amount (Col. 6, lines 37-56). Other additives, can optionally be incorporated into the branched higher ɑ-olefin polymer, the polyester, the carboxylated polyolefin, or any mixtures of these to achieve additionally desired beneficial polymer properties. General exemplary additives include, but are not limited to, antioxidants, antioxidant synergists, UV absorbers, heat stabilizers, nucleating agents, pigments, surface active agents, plasticizing agents, optical brighteners, antistatic agents, flame retardants, emulsifiers, lubricating agents, anticorrosive agents, metal inhibitors, degradability additives, and the like (Col. 5, lines 61-68 to Col. 6, lines 1-5) with benefit of providing compositions from which can be made articles having surprising and unexpectedly high heat deflection temperatures and acceptable mechanical properties such as tensile strength, flexural strength and impact strength (Col. 1, lines 61-68 60 Col. 2, lines 1-2).  
	Alternatively, Friedman teaches a composition (Col. 2, lines 26-40) comprising a blend of (A) from about 90% to about 10% by weight of polymethylpentene (Col. 2, lines 31-35), and (B) from about 10% to about 90% by weight of polypropylene (Col. 2, lines  36-40) with benefit of providing a blend composition having an improved elongation and improved release properties (Col. 2, lines 41-42). The composition further provides a blend with improved tensile strength, improved elongation, and improved release properties, and a method of producing an article with improved release properties from the blend (Col. 2, lines 43-47). 

In an analogous art of a polymer blend composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person 
In an analogous art of a polymer blend composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the polymer blend composition by Resilux, so as to include polymethyl pentene as taught by Boudreaux, and would have been motivated to do so with reasonable expectation that this would result in providing compositions from which can be made articles having surprising and unexpectedly high heat deflection temperatures and acceptable mechanical properties such as tensile strength, flexural strength and impact strength as suggested by Boudreaux (Col. 1, lines 61-68 60 Col. 2, lines 1-2).  
In an analogous art of a polymer blend composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the polymer blend composition by Resilux, so as to include polymethyl pentene as taught by Friedman, and would have been motivated to do so with reasonable expectation that this would result in providing a blend composition having an improved elongation and improved release properties (Col. 2, lines 41-42). The composition further provides a blend with improved tensile strength, improved elongation, and improved release properties, and a method of producing an article with improved release properties from the blend as suggested by Friedman (Col. 2, lines 43-47). 

	Pertaining to the transmittance property, Resilux teaches the added 5% additive in the form of PP in the primary raw PET with a further addition of colorant to the level of 2%, 4%, 6% re Applied Materials, Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012) ("A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective."), and the transmittance is recognized as a result-effective variable before determining that optimum ranges of said variable might be characterized as routine experimentation. In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").

	Regarding claim 4: Resilux teaches the polymer blend composition (Page 3, lines 16-21), wherein the PET is present in an amount of from about 85 wt% to about 95 wt% based on the weight of the composition (Page 4, line 15; Page 15, lines 10-14, Table, Example 4, 90% Standard PET + 10% PP). 

Regarding claim 7: Resilux teaches the polymer blend  composition (Page 3, lines 16-21), wherein the first polymer is present in an amount of from about 5 wt% to about 20 wt% based on the weight of the composition (Page 4, line 15; Page 15, lines 10-14, Table, Example 4, 90% Standard PET + 10% PP). Peters teaches polymer blends comprising polyethylene terephthalate (PET) (Page 4, [0057]), and the olefinic oxygen-scavenging polymers such as diols of polypropylene, poly(4-methyl-1-pentene)(Page 6, [0077]) in the range of, for example, about 0.5 wt % to about 12 wt %, or 2 wt % to 8 wt %, or 2 wt % to 6 wt %, based on weight of the copolycondensate (Page 6, [0077]) with benefit of providing the needed oxygen-scavenging capacity (Page 5, [0077]). 

	Regarding claim 35: Resilux teaches the polymer blend  composition (Page 3, lines 16-21), wherein the colorant is selected from a white colorant, an opaque colorant, and a translucent colorant (Page 18, lines 4-9; Page 22, lines 4-9). 

	Regarding claims 36,172,178: Resilux  teaches the polymer blend  composition (Page 3, lines 16-21), wherein the colorant comprises titanium dioxide (Page 9, lines 8-10; Page 26, lines 28-29). 

	Regarding claims 46,173: Resilux  teaches an article comprising the composition (Page 1, lines 8-14). 

9.	Claims 13, 19, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Resilux et al. (WO 2009/079724 A2; hereinafter “Resilux”) in view of Richard Dalton Peters (US Pub. No. 2011/0045222 A1; hereinafter “Peters”) or Edwin Boudreaux Jr. (US Pat. No.5,208,277;  hereinafter “Boudreaux”) or Michael Friedman (US Pat. No.5,534,593;  hereinafter “Friedman”)  
as applied to claim 1 above, and further in view of Yu Shi. (US Pub. No. 2011/0213101 A1; hereinafter “Shi”). 

Regarding claims 13,19, 24: The disclosure of Resilux in view of Peters or Boudreaux or Friedman is adequately set forth in paragraph 8 above and is incorporated herein by reference. Resilux in view of Peters or Boudreaux or Friedman does not expressly teach the composition further comprises the aliphatic polyester and wherein the aliphatic polyester is polylactic acid (PLA), wherein the aliphatic polyester is present in an amount of from about 5 wt% to about 25 wt% based on the weight of the composition.
	However, Shi teaches a polymer blend (Page 1, [0001]) composition comprising polyethylene terephthalate (PET) and (b) the aliphatic polyester and wherein the aliphatic polyester is polylactic acid (PLA)(Page 1, [0005]; Page 2, [0048]), wherein the aliphatic polyester is present in an amount of from about 5 wt% based on the weight of the composition (Page 1, [0010]; Page 8, [0117], Example 4) with benefit of providing polymer blends characterized as having a relatively high glass transition temperature and which are highly crystalline at room temperature, higher elongation well as higher break stress than the polymers by themselves (Page 2, [0050]). Furthermore, the polymer blends have improved properties, including increased strength, flexibility, elongation, temperature stability, processability, breathability and dead-fold (Page 2, [0046]). 
In an analogous art of a polymer blend composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the polymer blend composition by Resilux, so as to include the aliphatic polyester and wherein the aliphatic polyester is PLA as taught by Shi, and would have been motivated to do so with reasonable expectation that this would result in providing polymer blends characterized as having a relatively high glass transition temperature and which are highly crystalline at room temperature, higher elongation well as higher break stress than . 


10.	Claims 1, 4, 7, 35-36, 46,171-180 are rejected under 35 U.S.C. 103 as being unpatentable over Edwin Boudreaux Jr. (US Pat. No.5,208,277;  hereinafter “Boudreaux”) in view of Michael Friedman (US Pat. No.5,534,593;  hereinafter “Friedman”)  

Regarding claims 1,4,7, 35-36, 46,171-180:  Boudreaux teaches a composition comprising a blend of (a) at least one polymer of branched higher ɑ-olefin such as polymethyl pentene, (b) at least one polyester such as polyethylene terephthalate (PET)  and (c) glass fiber, wherein the composition does not contain polystyrene (Cols, 9-10, Table III, Col. 12, Claim 1) in in different amount (Col. 6, lines 37-56). Other additives, can optionally be incorporated into the branched higher ɑ-olefin polymer, the polyester, the carboxylated polyolefin, or any mixtures of these to achieve additionally desired beneficial polymer properties in different amount (Col. 6, lines 37-56). General exemplary additives include, but are not limited to, antioxidants, antioxidant synergists, UV absorbers, heat stabilizers, nucleating agents, pigments, surface active agents, plasticizing agents, optical brighteners, antistatic agents, flame retardants, emulsifiers, lubricating agents, anticorrosive agents, metal inhibitors, degradability additives, and the like (Col. 5, lines 61-68 to Col. 6, lines 1-5) with benefit of providing compositions from which can be made articles having surprising and unexpectedly high heat deflection temperatures and acceptable mechanical properties such as tensile strength, flexural strength and impact strength (Col. 1, lines 61-68 60 Col. 2, lines 1-2). Boudreaux  does not expressly teach a colorant in an amount of from 1 wt% to 3 wt% based on the weight of 
However, Friedman teaches a composition (Col. 2, lines 26-40) comprising a blend of (A) from about 90% to about 10% by weight of polymethylpentene (Col. 2, lines 31-35), and (B) from about 10% to about 90% by weight of polypropylene (Col. 2, lines  36-40), a colorant such as titanium dioxide (Col. 3, lines 61-67 to Col. 4, lines 1-3), from between about 0.05% to about 10%, more preferably, from between 2.0% to about 8.0% by weight, and most preferably from between about 3.5% to about 5.5% by weight of the of the blend of Component (A), Component (B) and the additives (Col. 4, lines 32-38), wherein the blend can be used to form articles (Col. 4, lines 40-50) with benefit of providing a blend composition having an improved elongation and improved release properties (Col. 2, lines 41-42). The composition further provides a blend with improved tensile strength, improved elongation, and improved release properties, and a method of producing an article with improved release properties from the blend (Col. 2, lines 43-47). 
In an analogous art of a polymer blend composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the polymer blend composition by Boudreaux, so as to include polymethyl pentene as taught by Friedman, and would have been motivated to do so with reasonable expectation that this would result in providing a blend composition having an improved elongation and improved release properties (Col. 2, lines 41-42). The composition further provides a blend with improved tensile strength, improved elongation, and improved release properties, and a method of producing an article with improved release properties from the blend as suggested by Friedman (Col. 2, lines 43-47). 
Since the combination of Boudreaux in view of Friedman teaches substantially identical a polymer blend composition as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention was made that the claimed effects and physical properties, i.e. light transmittance, would be expected to be the same as claimed (i.e., the . 

12.	Claims 13, 19, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Edwin Boudreaux Jr. (US Pat. No.5,208,277;  hereinafter “Boudreaux”) in view of  Michael Friedman (US Pat. No.5,534,593;  hereinafter “Friedman”)  as applied to claim 1 above, and further in view of Yu Shi. (US Pub. No. 2011/0213101 A1; hereinafter “Shi”). 

Regarding claims 13,19, 24: The disclosure of Boudreaux in view of Friedman is adequately set forth in paragraph 10 above and is incorporated herein by reference. Boudreaux in view of Friedman does not expressly teach the composition further comprises the aliphatic polyester and wherein the aliphatic polyester is polylactic acid (PLA), wherein the aliphatic polyester is present in an amount of from about 5 wt% to about 25 wt% based on the weight of the composition.
	However, Shi teaches a polymer blend (Page 1, [0001]) composition comprising polyethylene terephthalate (PET) and (b) the aliphatic polyester and wherein the aliphatic polyester is polylactic acid (PLA)(Page 1, [0005]; Page 2, [0048]), wherein the aliphatic polyester is present in an amount of from about 5 wt% based on the weight of the composition (Page 1, [0010]; Page 8, [0117], Example 4) with benefit of providing polymer blends characterized as having a relatively high glass transition temperature and which are highly 
In an analogous art of a polymer blend composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the polymer blend composition by Boudreaux, so as to include the aliphatic polyester and wherein the aliphatic polyester is PLA as taught by Shi, and would have been motivated to do so with reasonable expectation that this would result in providing polymer blends characterized as having a relatively high glass transition temperature and which are highly crystalline at room temperature, higher elongation well as higher break stress than the polymers by themselves (Page 2, [0050]). Furthermore, the polymer blends have improved properties, including increased strength, flexibility, elongation, temperature stability, process ability, breathability and dead-fold as suggested by Shi (Page 2, [0046]). 

Response to Arguments
13.	Applicant's arguments filed 04/09/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that Peters does not disclose that an exemplary olefinic moiety is poly(4-methyl-l-pentene), but functionalized olefinic oxygen-scavenging moiety such as a diol of poly(4-methyl)-l-pentene. 
The Examiner respectfully disagrees. It is noted that diols refer to polypropylene, and not diol of poly(4-methyl)-l-pentene. It is further noted that the term polymethyl pentene in instant claims 1, 171, and 174  is  given its ordinary meaning and broadest reasonable interpretation. While it is understood that applicant is entitled to be his/her own lexicographer, it is incumbent upon applicant to clearly and distinctly set forth that for which is regarded as the invention. 
	Furthermore, the Applicant's argument respect to polymethyl pentene is render moot in view of Boudreaux  or Friedman. Boudreaux teaches a composition comprising a blend of (a) at least one polymer of branched higher ɑ-olefin such as polymethyl pentene, (b) at least one polyester such as polyethylene terephthalate (PET)  and (c) glass fiber (Cols, 9-10, Table III, Col. 12, Claim 1) in in different amount (Col. 6, lines 37-56). Other additives, can optionally be incorporated into the branched higher ɑ-olefin polymer, the polyester, the carboxylated polyolefin, or any mixtures of these to achieve additionally desired beneficial polymer properties. General exemplary additives include, but are not limited to, antioxidants, antioxidant synergists, UV absorbers, heat stabilizers, nucleating agents, pigments, surface active agents, plasticizing agents, optical brighteners, antistatic agents, flame retardants, emulsifiers, lubricating agents, anticorrosive agents, metal inhibitors, degradability additives, and the like (Col. 5, lines 61-68 to Col. 6, lines 1-5) with benefit of providing compositions from which can be made articles having surprising and unexpectedly high heat deflection temperatures and acceptable mechanical properties such as tensile strength, flexural strength and impact strength (Col. 1, lines 61-68 60 Col. 2, lines 1-2).  
 Friedman teaches a composition (Col. 2, lines 26-40) comprising a blend of (A) from about 90% to about 10% by weight of polymethylpentene (Col. 2, lines 31-35), and (B) from about 10% to about 90% by weight of polypropylene (Col. 2, lines  36-40) with benefit of providing a blend composition having an improved elongation and improved release properties (Col. 2, lines 41-42). The composition further provides a blend with improved tensile strength, improved elongation, and improved release properties, and a method of producing an article with improved release properties from the blend (Col. 2, lines 43-47).  Thus, Boudreaux  or Friedman cures the deficiency in Resilux reference relied upon in rejecting independent claims 1, 171,174, and one skilled in the art would naturally look prior art such as Boudreaux  or 

Argument (08/21/2020)
Applicant's arguments filed 08/21/2020 have been fully considered but they are not persuasive. 
In response to applicant's argument that Peters fails to disclose polymethyl pentene, thus, at least the element of unsubstituted polymethyl pentene is absent.
	The Examiner respectfully disagrees. Peters teaches polymer blends comprising polyethylene terephthalate (PET) (Page 4, [0057]), and the olefinic oxygen-scavenging polymers such poly(4-methyl-1-pentene)(Page 6, [0077]) in the range of, for example, about 0.5 wt % to about 12 wt %, or 2 wt % to 8 wt %, or 2 wt % to 6 wt %, based on weight of the copolycondensate (Page 6, [0077]) with benefit of providing the needed oxygen-scavenging capacity (Page 5, [0077]). The Applicant fails to recognize that the recited polymethyl pentene (PMP) in claim 1 is also known as poly(4-methyl-1-pentene) which is a  thermoplastic polymer of 4-methyl-1-pentene. It is used for gas-permeable packaging, autoclavable medical and laboratory equipment, microwave components, and cookware. It is commonly called TPX, which is a trademark of Mitsui Chemicals.

	In response to applicant's argument that one of skill would not have been motivated to select polymethyl pentene based on the cited references because Peters does not teach polymethyl pentene.
	The Examiner respectfully disagrees. Peters teaches polymer blends comprising polyethylene terephthalate (PET) (Page 4, [0057]), and the olefinic oxygen-scavenging polymers such poly(4-methyl-1-pentene)(Page 6, [0077]) in the range of, for example, about 0.5 wt % to about 12 wt %, or 2 wt % to 8 wt %, or 2 wt % to 6 wt %, based on weight of the 
polymer blends that comprise one or more polyethylene terephthalate (PET) homopolymers or copolymers prepared using an antimony containing compound as a catalyst system; one or more olefinic oxygen-scavenging polymers comprising polyolefin moieties containing allylic hydrogens, tertiary hydrogens, or a mixture of both allylic and tertiary hydrogens; one or more amide oxygen-scavenging polymers comprising amide moieties containing benzyl hydrogens, and a transition metal catalyst (Page 5, [0068]).

		In response to applicant's argument that not only does Peters fail to teach non-functionalized polymethyl pentene derivatives, but Peters also fails to teach incorporation of functionalized polymethyl pentene, as the only mention of such a compound is towards the preparation of a copolycondensate (i.e., a copolymer formed by condensation of a functionalized polymethyl) because Peters continually emphasizes that the preferred olefinic polymer is functionalized polybutadiene, and more preferably polybutadiene diol.
	The Examiner respectfully disagrees. It is axiomatic that a reference must be considered in its entirety, and it is well established that the disclosure of a reference is not limited to specific working examples contained therein. In re Fracalossi, 681 F.2d 792, 794 n.1, 215 USPQ 569, 570 n.1 (C.C.P.A. 1982). A reference must be considered for everything it teaches by way of technology. EWP Corp. v. Reliance Universal Inc., 755 F.2d 898, 907, 225 USPQ 20, 25 (Fed. Cir.), cert. denied, 474 U.S. 843 (1985). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also > Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Disclosed examples and preferred embodiments do not In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Peters teaches polymer blends comprising polyethylene terephthalate (PET) (Page 4, [0057]), and the olefinic oxygen-scavenging polymers such as poly(4-methyl-1-pentene) also known as poly(4-methyl-1-pentene) (Page 6, [0077]) in the range of, for example, about 0.5 wt % to about 12 wt %, or 2 wt % to 8 wt %, or 2 wt % to 6 wt %, based on weight of the copolycondensate (Page 6, [0077]) with benefit of providing the needed oxygen-scavenging capacity (Page 5, [0077]). 

In response to applicant's argument that the skilled artisan would not have had any reasonable expectation of success in selecting polymethyl pentene. 
The Examiner respectfully disagrees. Establishing a prima facie case of obviousness requires showing that one of ordinary skill in the art would have had both an apparent reason or suggestion to modify the prior art and predictability or a reasonable expectation of success in doing so. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007); In re Vaeck, 947 F.2d 488, 493 (Fed. Cir. 1991). “Obviousness does not require absolute predictability of success …. For obviousness under § 103, all that is required is a reasonable expectation of success.” In re O’Farrell, 853 F.2d 894, 903–04 (Fed. Cir. 1988).
Resilux’s disclosure that a polymer blend composition (Page 3, lines 16-21) comprising (or consisting of as in claim 174) polyethylene terephthalate (PET) and (a) a first polymer comprising a backbone consisting of carbon and hydrogen such as polypropylene (PP)(Page 4, line 15; Page 15, lines 10-14, Table, Example 4, 90% Standard PET + 10% PP), wherein the composition does not contain polystyrene (Page 15, lines 10-14, Table, Example 4, 90% Standard PET + 10% PP), and further comprising a colorant (Page 17, lines 33-36), wherein the colorant comprises titanium dioxide (Page 9, lines 8-10; Page 26, lines 28-29), wherein the colorant is present in an amount of from about 1 wt% to about 3 wt% based on the weight of the composition (Page 22, lines 4-9, 2% white in the outer layer 1 and 2% black in the intermediate 

Argument (10/01/2018)
	In response to Applicant’s argument that Resilux does not disclose a composition containing such low levels of a colorant that also demonstrates such superior transmittance. In fact, in the compositions of Resilux, the presence of a colorant in an amount of 2 wt% only lowers the transmittance to barely 2%.
	The Examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments, see Merck & Co. v, Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See MPEP 2141.02, MPEP 2145X.D.l and MPEP 2123.
Resilux teaches the added 5% additive in the form of PP in the primary raw PET with a further addition of colorant to the level of 2%, 4%, 6% and 8% (Page 24, lines 26-32) reduces the passage light rays from 2%, 1%, 0.3%,  0.15% respectively (Page 25 lines 26-34 to Page 26, lines 1-2). Additionally, Resilux teaches the added 10% additive in the form of PP in the primary raw PET (Page 25, lines 13-15) with a further addition of colorant to the level of 2%, 4%, 6% re Applied Materials, Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012) ("A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective."), and the transmittance is recognized as a result-effective variable before determining that optimum ranges of said variable might be characterized as routine experimentation. In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
As discussed above, because Applicant does not demonstrate the criticality of the transmittance from the combination of PP and PET recited in claim 1, Applicant's arguments are unpersuasive of reversible error. In re Woodruff, 919 F.2d 1575, 1578 (Fed. 5 Appeal2017-008153 Application 14/465,917 Cir. 1990) (indicating that in cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.

	In response to Applicant’s argument that claims 13, 19, and 24 are nonobvious over
Shi at least because: (1) Shi teaches away from the inclusion of a colorant; (2) one of skill would not have been motivated to modify the compositions of Shi in order to arrive at the instantly 
	The Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). It is further noted that the rationale different from applicant is permissible. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993). In this case, nevertheless, the combination of Resilux of in view of Peters and Shi is deemed to teach the polymer blend composition as the recited claimed. In an analogous art of a polymer blend composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the polymer blend composition by Resilux, so as to include the aliphatic polyester and wherein the aliphatic polyester is PLA as taught by Shi, and would have been motivated to do so with 
	Peters, and Shi cure the deficiency in the references relied upon in rejecting claims. The applicant needs to show that his invention is actually different from and unexpectedly better than the prior art, see In re Best, 195 USPQ 430, 433,434 (CCPA 1977). The applicant is invited to submit any declaration under 37 CFR 1.132 to overcome the rejection based upon reference applied under 35 U.S.C. 103 (a) as set forth in this Office action to compare their invention product (i.e., the polymer blend composition) and show the product is actually different from and unexpectedly better than the teachings of the recited references. No declaration under 37 CFR 1.132 in this regard has been presented.

Examiner Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-






/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
06/10/2021